April 12, 2022




April 12, 2022

                                                                     Supreme Court

                                                                     No. 2020-173-Appeal.
                                                                     (PC 17-1288)

                           Steven Dulong              :

                                 v.                   :

                   Merrimack Mutual Fire Insurance    :
                    Company d/b/a The Andover
                            Companies.




                          NOTICE: This opinion is subject to formal revision
                          before publication in the Rhode Island Reporter. Readers
                          are requested to notify the Opinion Analyst, Supreme
                          Court of Rhode Island, 250 Benefit Street, Providence,
                          Rhode Island 02903, at Telephone (401) 222-3258 or
                          Email opinionanalyst@courts.ri.gov, of any typographical
                          or other formal errors in order that corrections may be
                          made before the opinion is published.
                                                           Supreme Court

                                                           No. 2020-173-Appeal.
                                                           (PC 17-1288)

              Steven Dulong                :

                    v.                     :

    Merrimack Mutual Fire Insurance        :
     Company d/b/a The Andover
             Companies.

       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                   OPINION

      Chief Justice Suttell, for the Court. The plaintiff, Steven Dulong, appeals

from a Superior Court judgment in favor of the defendant, Merrimack Mutual Fire

Insurance Company, doing business as The Andover Companies (Andover),

following the denial of his request for declaratory judgment and grant of Andover’s

motion for summary judgment. On appeal, the plaintiff contends that the hearing

justice erred by finding that an endorsement excluding household members other

than those explicitly named, as well as entrustment of vehicles to non-named

household members, from personal umbrella liability coverage was valid and

binding at the time of an accident between a non-named household member and the

plaintiff. Accordingly, the plaintiff asks this Court to reverse the hearing justice’s

entry of summary judgment and denial of declaratory judgment. For the reasons set

forth herein, we affirm the judgment of the Superior Court.
                                        -1-
                                          I

                                 Facts and Travel

      We glean the underlying facts of this case from plaintiff’s complaint, the

submissions of the parties, and the transcript. On or about April 3, 2014, plaintiff

and Chelsea Galli were involved in an accident.1 On the date of the accident, Chelsea

was driving a vehicle that was registered to her mother, Perrin Galli, while plaintiff

was operating a motorcycle. The plaintiff claims that, as a result of the accident, he

suffered property damage and extreme bodily injury, which ultimately led to the

amputation of his left leg.

      According to plaintiff, after the accident occurred, he asserted claims against

Travelers Insurance, the Gallis’ primary motor vehicle insurer, and was offered the

full policy limits for both bodily injury and property damage. However, plaintiff

contends that the Travelers Insurance coverage was insufficient to fully compensate

him for his damages. Therefore, plaintiff made an additional claim against both

Chelsea and Perrin through an Andover policy that plaintiff asserts provided

coverage to the entire Galli family. Andover denied the claim.

      Joseph Galli, the named insured, maintained a homeowner’s policy with

Andover that ran from November 2013 to November 2014 (the 2013 policy), and


1
 Chelsea is a member of the Galli family, which also includes Joseph Galli, Perrin
Galli, and Lindsay Galli. We refer to members of the Galli family by their first
names for purposes of clarity. No disrespect is intended.
                                        -2-
which was therefore in effect on the date of the accident in April 2014.2 It is

undisputed that the 2013 policy provided coverage to some members of the Galli

family through a personal umbrella liability endorsement. However, the heart of this

action is the dispute between plaintiff and Andover as to whether Chelsea, the driver

of the vehicle involved in the accident, and Perrin, the person to whom the vehicle

involved in the accident was registered, were covered by the 2013 policy’s personal

umbrella liability endorsement or were excluded from coverage by a restricted

insured endorsement (RIE).

      On October 22, 2012, before the 2012 policy became effective, Joseph

executed the RIE. Andover contends that, because of Chelsea’s driving record, it

required the RIE as a condition precedent to issuing an umbrella liability

endorsement in the 2012 policy. In relevant part, the RIE provided that:

             “The definition of insured is amended to:
             “1. Insured means:

                “A. You or any relative of yours;
                “B. Any other legal entity because of an act or failure
                to act by you or any relative, but only to the extent that
                they are covered by one of the policies shown on Part
                B Declarations;



2
  Neither plaintiff, Andover, nor the Galli family identified how long Joseph had
maintained a policy with Andover prior to the 2013 policy. However, for our
purposes, there are two relevant policies: the 2013 policy, and a policy which ran
from November 2012 to November 2013 (the 2012 policy).
                                         -3-
                 “C. With respect to the ownership, maintenance or use
                 of a car, motorcycle, motor home or recreational
                 vehicle, ‘insured’ is amended to include only the
                 following individuals:

                      “Lindsay, Joseph & Perrin Galli
             “* * *

             “EXCLUSIONS
             “The following exclusions are added:

                 “25. The entrustment by an insured of a car,
                 motorcycle, motor home, recreational vehicle or any
                 other motorized land conveyance to any household
                 member who is not an insured (as listed under 1.C
                 above).”

Thus, the RIE purports to exclude all but named drivers from coverage related to the

use of a car, and to exclude named drivers from coverage for entrustment of the car

to a non-named driver. Because the RIE names all but one member of the Galli

family—Chelsea—if effective, it would exclude coverage for Chelsea as a driver

and coverage for the entrustment of vehicles to Chelsea by other family members.

      In addition to the text quoted supra, the one-page RIE also provides a space

for a policy number, where the policy number found on both the 2012 policy and the

2013 policy was typed in. The RIE also contains a signature line, executed with

Joseph’s signature. Underneath the signature line is the designation, “Insured’s

Signature(s)[.]” Whether the RIE was attached to the 2013 policy is a disputed fact;

plaintiff contends that it was not.


                                         -4-
      The declarations pages of the 2013 policy mention the RIE in two places. The

third page of the declarations pages contains a section titled “Forms and

Endorsements[,]” under which the RIE’s form number (H-145 06/96) is listed,

within a group of more than twenty other endorsements and forms similarly listed

by their form numbers. The fifth page of the declarations pages also references the

RIE and does so in more detail. Under the heading “Description of Additional

Coverages” there is a subheading, “Personal Umbrella Restricted Insured

Endorsement”; under the subheading, the text reads, “Insured definition with respect

to an automobile, motorcycle, motorhome, or recreational vehicle includes the

following individuals:” and is followed by the names of Joseph, Perrin, and

Lindsay.3

      In March 2017, plaintiff filed a complaint in Providence County Superior

Court that was shortly thereafter amended. The amended complaint named Andover

as a defendant and sought a declaratory judgment, pursuant to G.L. 1956 § 9-30-1,

that the RIE was null and void and that Andover was required to provide plaintiff




3
  We note that Lindsay’s name is spelled “Lindsey” in the declaration pages of the
2013 policy. However, plaintiff’s complaint, the Galli family’s answer, and the RIE
consistently use the spelling “Lindsay”; accordingly, that is the spelling we adopt
throughout this opinion.
                                       -5-
with “full insurance coverage/indemnification” for his claims against Chelsea and

Perrin.4

      In January 2019, Andover moved for summary judgment. The hearing justice

heard arguments on the motion in March 2020, and, in a bench decision rendered on

the same day, granted the motion for summary judgment as to all of plaintiff’s

claims. The order granting summary judgment was entered on April 27, 2020, and

judgment for Andover as to all claims was also entered on the same day. The

plaintiff timely appealed the judgment.

                                          II

                               Standard of Review

      “This Court will review the grant of a motion for summary judgment de novo,

employing the same standards and rules used by the hearing justice.” Bank of

America, N.A. v. Fay, 242 A.3d 38, 42 (R.I. 2020) (quoting Nelson v. Allstate

Insurance Company, 228 A.3d 983, 984-85 (R.I. 2020)). “We will affirm a summary

judgment if, after reviewing the admissible evidence in the light most favorable to

the nonmoving party, we conclude that no genuine issue of material fact exists and



4
  The amended complaint also named the Galli family members as interested parties
pursuant to G.L. 1956 § 9-30-11. The Galli family filed an answer to plaintiff’s
amended complaint in which they requested that plaintiff’s claim for declaratory
relief be granted; they also cross-claimed against Andover for declaratory judgment,
breach of contract, bad faith, and attorneys’ fees. However, the Galli family is not
involved in this appeal.
                                          -6-
that the moving party is entitled to judgment as a matter of law.” Shorr v. Harris,

248 A.3d 633, 636 (R.I. 2021) (quoting Midland Funding LLC v. Raposo, 222 A.3d

484, 486 (R.I. 2019)).

      “Furthermore, the nonmoving party bears the burden of proving by competent

evidence the existence of a disputed issue of material fact and cannot rest upon mere

allegations or denials in the pleadings, mere conclusions or mere legal opinions.”

Fay, 242 A.3d at 42 (quoting Nelson, 228 A.3d at 985). We also note that “[i]t is a

fundamental principle that summary judgment is a drastic remedy, and a motion for

summary judgment should be dealt with cautiously.” Shorr, 248 A.3d at 636

(quoting Lehigh Cement Co. v. Quinn, 173 A.3d 1272, 1275 (R.I. 2017)).

      Additionally, “[a] decision to grant or deny declaratory or injunctive relief is

addressed to the sound discretion of the trial justice and will not be disturbed on

appeal unless the record demonstrates a clear abuse of discretion or the trial justice

committed an error of law.” Kayak Centre at Wickford Cove, LLC v. Town of

Narragansett, 116 A.3d 250, 253 (R.I. 2015) (quoting Foster Glocester Regional

School Building Committee v. Sette, 996 A.2d 1120, 1124 (R.I. 2010)).

                                         III

                                     Discussion

      On appeal, plaintiff contends that the hearing justice erred by granting

summary judgment in favor of defendant and by denying declaratory judgment.


                                        -7-
Specifically, plaintiff argues that the hearing justice erred in finding that (1) the RIE

did not need to be attached to the 2013 policy to be valid and effective; (2) the RIE

was binding even though it was signed only by the named insured; (3) the RIE was

unambiguous; (4) the 2013 policy was a renewal and not a new policy; and (5) the

RIE applied to renewal policies and not only to the 2012 policy for which it was

issued. We address each claim of error seriatim.

                                            A

                         Attachment of RIE to 2013 Policy

      First, plaintiff argues that the hearing justice erred by finding that the RIE

need not have been attached to the 2013 policy to be effective. The plaintiff contends

that Rhode Island law requires that all endorsements be attached to their respective

insurance policies to be valid. Because the attachment of the RIE to the 2013 policy

is a disputed fact, according to plaintiff there is a material disputed fact at issue, and

thus summary judgment should not have been granted.

      Based on a careful review of the law, we do not agree that attachment is a

material fact in this case, because Rhode Island law does not require the attachment

of endorsements to their respective policies in every instance, and therefore the RIE

could be effective without attachment.

      The plaintiff points to Children’s Friend & Service v. St. Paul Fire & Marine

Insurance Company, 893 A.2d 222 (R.I. 2006), in support of his contention that in


                                          -8-
Rhode Island endorsements must be attached to their respective policies to be

effective. Yet, in Children’s Friend, this Court considered only the effect of

attachment where an endorsement was not referenced in the policy. Children’s

Friend, 893 A.2d at 229 (“Our review requires that we first examine the manner in

which an insurer in Rhode Island properly incorporates an endorsement into an

insurance contract, when the policy itself makes no specific reference to the

endorsement in question.”) (emphasis added). Because the endorsement at issue in

Children’s Friend was not referenced in the language of the larger policy, this Court

did not have occasion to consider the proper method of effectuating an endorsement

when that endorsement is referenced in a policy. See id. at 228-29. Therefore,

although plaintiff insists that Children’s Friend requires attachment of an

endorsement to an underlying insurance policy in all situations, including when the

endorsement is referenced in the policy, we disagree, and we decline to extend the

holding of Children’s Friend beyond the factual situation presented therein, where

an endorsement was neither referenced in the policy nor attached to it. See id.

      While plaintiff asserts, and we agree, that other jurisdictions have held that

both attachment and reference are necessary for an endorsement to take effect,

plaintiff does not cite, and we have not found, any case from a jurisdiction without

a statutory requirement for attachment that holds that an endorsement that is

referenced in a policy must also be attached to the policy to be effective. Cf. Twin


                                        -9-
City Fire Insurance Company v. Terry, 472 S.W.2d 248, 250 (Ky. 1971) (“It seems

plain that the legislative policy in this jurisdiction, as interpreted in previous

decisions by this court, requires that all terms of an insurance contract be ‘plainly

expressed’ in the policy itself. This would appear to foreclose the possibility of

incorporation by reference as related to insurance policies.”). Instead, courts in

jurisdictions without statutory attachment requirements, such as our own, have held

that both attachment and reference are required in situations where an endorsement

was attached to a policy, but was not referenced within that policy. See, e.g., Georgia

International Life Insurance Company v. King, 172 S.E.2d 167, 169 (Ga. Ct. App.

1969); Alldredge v. Security Life & Trust Company, 92 So. 2d 26, 28 (Ala. 1956).

Those courts have reasoned that mere attachment without reference calls into

question whether an endorsement is truly intended by the parties to form part of the

insurance contract. See Georgia International, 172 S.E.2d at 169 (“It is clear * * *

that the paper on which the insurer relies, a copy of which was physically attached

to the policy by it, must also be shown to have been intended as part of the policy

* * * before it may be considered[.]”). However, the facts in the case at bar present

the opposite scenario.

      Here, although attachment is disputed, the 2013 policy clearly contains

specific references to the RIE. The RIE is referenced by its form number, “H-145

06/96[,]” within the “Forms and Endorsements” section of the 2013 policy’s


                                        - 10 -
declarations pages. The RIE is also referenced under the “Description of Additional

Coverages” section of the declarations pages, which lists a “Personal Umbrella

Restricted Insured Endorsement[.]”      This reference also contains some of the

language found on the RIE, followed by a list of the insureds covered “with respect

to an automobile,” which includes Lindsay, Joseph, and Perrin, and sub silentio

excludes Chelsea. Additionally, the RIE clearly references the Gallis’ policy, as it

lists the correct policy number for the 2013 policy and lists the insured Galli family

members by name. Those references indicate that the endorsement was intended by

both Andover and Joseph as part of the 2013 policy.

      Under well-settled law in Rhode Island, “instruments referred to in a written

contract may be regarded as incorporated by reference and thus may be considered

in the construction of the contract” so long as “the referring language in the contract

* * * demonstrate[s] the parties intended to incorporate all or part of the referenced

instrument.” Management Capital, L.L.C. v. F.A.F., Inc., 209 A.3d 1162, 1174, 1175

(R.I. 2019) (first quoting Stanley-Bostitch, Inc. v. Regenerative Environmental

Equipment Co., Inc., 786 A.2d 1063, 1065 (R.I. 2001); then quoting 17A Am. Jur.

2d Contracts § 381 (2019)). Therefore, we hold that, when an endorsement is clearly

and specifically referenced in the language of an insurance policy, as here, the

endorsement is properly incorporated into the policy even without attachment, and

thus attachment has no bearing on whether an endorsement incorporated by


                                        - 11 -
reference is valid and effective. Accordingly, the hearing justice did not err in

finding that the disputed fact as to whether the RIE was attached to the 2013 policy

was immaterial and by granting summary judgment, because the RIE was properly

incorporated to the 2013 policy by the clear and specific references to it in that

policy’s declarations pages.

                                           B

      Signatures Required to Make the RIE Binding as a Matter of Law

      Second, plaintiff argues that the RIE was not binding and effective because it

was not signed by all of the insureds, which, plaintiff contends, is required as a

matter of contract law. The plaintiff avers that the “principles of contract law”

require that “all intended parties to a joint contract” sign an instrument for the

instrument to be binding. The plaintiff, therefore, submits that the RIE was not

binding because it was signed only by Joseph and not by the other insureds.

      “An insurance policy is contractual in nature.” Nelson, 228 A.3d at 985

(quoting Medical Malpractice Joint Underwriting Association of Rhode Island v.

Charlesgate Nursing Center, L.P., 115 A.3d 998, 1002 (R.I. 2015)). The plaintiff is

correct in asserting that general contract principles apply to insurance policies;

however, the very authority plaintiff cites to for the proposition that contract law

requires all parties to a contract to sign that contract states that “[a] signature on a

contract may be required by statute, or by an agreement that the contract will not be


                                         - 12 -
binding until it is signed[,]” 17A Am. Jur. 2d Contracts § 174 (2016) (emphasis

added); it decidedly does not state that signatures are otherwise, or always, required

to make an agreement binding. See id. The plaintiff does not contend that there was

an agreement between Andover and Joseph, as the named insured, that the RIE

would not be binding unless it was signed, and the RIE itself nowhere states that a

signature is required. See id. (“Signature spaces in a form contract do not in and of

themselves require that signatures of the parties are a condition precedent to the

agreement’s enforceability.”).

      The plaintiff also cites no Rhode Island law, and we have found no such law,

which requires that properly incorporated endorsements be signed by any party, let

alone by a party other than the named insured.5 See generally 2 Steven Plitt et al.,

Couch on Insurance 3d § 18:19 (rev. ed. 2010) (stating that “[t]he manner of making

an endorsement is immaterial as long as the intent that it be a part of the contract can

be ascertained[,]” and nowhere stating that a signature is required to make an

incorporated endorsement valid) (footnote omitted); 11 Richard A. Lord, Williston

on Contracts § 30:25 (4th ed. 2021) (“As long as the contract makes clear reference

to the document and describes it in such terms that its identity may be ascertained



5
  We note that there are jurisdictions in which signatures are statutorily required for
at least some endorsements. See, e.g., La. Stat. Ann. § 32:900(L) (2011) (requiring
that named exclusion forms be signed by the insured, though not by the person being
excluded from coverage). However, Rhode Island has no such law.
                                         - 13 -
beyond doubt, the parties to a contract may incorporate * * * a separate * * *

document, * * * including a separate document which is unsigned.”) (internal

citation omitted). Because we hold that the RIE was properly incorporated to the

2013 policy by references to the RIE in that policy’s declarations pages, no

signatures were required as a matter of law to make the RIE binding. Thus,

plaintiff’s argument that all insureds were required to sign the RIE to make it

effective under contract law is unavailing.

                                          C

                                Ambiguity of RIE

      Third, plaintiff submits that the hearing justice erred by finding that the RIE

was unambiguous because, plaintiff argues, it was ambiguous in two respects. First,

plaintiff asserts that the RIE was ambiguous as to whose signature was needed to

make the RIE binding and effective. Second, plaintiff argues that the RIE was

ambiguous as to its nature and scope.

      As stated supra, “[a]n insurance policy is contractual in nature.” Nelson, 228

A.3d at 985 (quoting Charlesgate Nursing Center, 115 A.3d at 1002). “Accordingly,

when interpreting the disputed terms of an insurance policy, we must do so in

accordance with the rules of construction that govern contracts.” Id. (quoting

Charlesgate Nursing Center, 115 A.3d at 1002). “It is well-settled that this Court




                                        - 14 -
shall not depart from the literal language of the policy absent a finding that the policy

is ambiguous.” Id. (quoting Charlesgate Nursing Center, 115 A.3d at 1002).

      “In order to determine whether the terms of a policy are ambiguous, we give

words their plain, ordinary, and usual meaning.” Nelson, 228 A.3d at 985 (quoting

Charlesgate Nursing Center, 115 A.3d at 1002). “[T]he test to be applied is not

what the insurer intended, but what the ordinary reader * * * would have understood

the language to mean.” Progressive Casualty Insurance Co. v. Dias, 151 A.3d 308,

312 (R.I. 2017) (brackets and deletion omitted) (quoting Allstate Insurance Co. v.

Ahlquist, 59 A.3d 95, 98 (R.I. 2013)). This Court “shall refrain from engaging in

mental gymnastics or from stretching the imagination to read ambiguity into a policy

where none is present.” Nelson, 228 A.3d at 985 (quoting Charlesgate Nursing

Center, 115 A.3d at 1003).

      “When a policy term is found to be ambiguous, this Court has clearly

established that ‘the policy will be strictly construed in favor of the insured and

against the insurer.’” Charlesgate Nursing Center, 115 A.3d at 1003 (quoting

Derderian v. Essex Insurance Co., 44 A.3d 122, 127 (R.I. 2012)).

      The plaintiff contends that the RIE was ambiguous as to whose signature was

required to make it binding. The plaintiff asserts that the RIE’s signature line

designation, which reads “Insured’s Signature(s)[,]” is ambiguous because of the

word “Insured” and the addition of the “(s)[.]” Specifically, plaintiff argues that,


                                         - 15 -
because the term “insured” is defined in section 1(C) of the RIE to mean Joseph,

Perrin, and Lindsay, and because the signature line designation allows for more than

one signature because of the “(s)” following the word “Signature[,]” the signature

line designation could be understood to require signatures from all of the insureds as

defined in section 1(C) of the RIE—specifically, Joseph, Perrin, and Lindsay—and

not just Joseph as the named insured. Therefore, plaintiff asserts that the signature

line designation is ambiguous and must be construed against Andover, and that, thus,

the RIE should be read as requiring signatures from Joseph, Perrin, and Lindsay in

order to be effective. According to plaintiff, this ambiguity also renders the 2013

policy ambiguous so that the policy itself must be construed against Andover.

      However, as discussed supra, in the absence of a statute or an agreement

between the parties, signatures are simply not required to give effect to properly

incorporated documents, and the RIE was properly incorporated by reference to the

2013 policy. The plaintiff has not argued, and we will not independently find, that

an ambiguous signature line designation, if found here, would represent an

agreement between the parties that all insureds were required to sign the RIE to make

it binding. Thus, even if the signature line designation was construed as anticipating




                                        - 16 -
signatures from Joseph, Perrin, and Lindsay, the RIE would still be effective without

those signatures.6

      Additionally, although plaintiff cites to a case in which an endorsement was

found unenforceable because it was unsigned, the endorsement in that instance

differs significantly from the RIE here because that endorsement explicitly required

a signature in order to be valid and effective. See Hanke v. American Family Mutual

Insurance Co., No. 88-2448, 1991 WL 275640, at *3 (10th Cir. Dec. 23, 1991). In

Hanke, the endorsement indicated that it was “‘not valid unless the insured

acknowledges its receipt and acceptance by returning to the company a copy signed

in the space below[,]’” id. at *3, yet the insured did not sign the endorsement, instead

signing only on the declarations page of the policy. Id. at *1. The court thus found

the endorsement invalid because the insured’s “signature on the rider was necessary

for the validity of the rider” based on the explicit provision in the endorsement

requiring a signature. Id. at *3. This is in stark contrast to the RIE here, which

contains only a signature line with a designation, and no language that indicates that

a signature is required for the RIE to take effect.




6
  As noted supra, other jurisdictions have held that “[s]ignature spaces in a form
contract do not in and of themselves require that signatures of the parties are a
condition precedent to the agreement’s enforceability.” 17A Am. Jur. 2d Contracts
§ 174 (citing Allen v. Ford Motor Co., 8 F. Supp. 2d 702 (N.D. Ohio 1998), aff’d,
188 F.3d 506 (6th Cir. 1999)).
                                         - 17 -
      The plaintiff also argues that the “scope and nature” of the RIE were

ambiguous, primarily by contending that Joseph and Perrin did not understand that

Chelsea was excluded from coverage under the 2013 policy and that Perrin was also

excluded to the extent that she allowed Chelsea to operate her vehicle. However,

based on the literal language of the RIE, we cannot agree with plaintiff that the scope

and nature of the RIE were ambiguous. In relevant part, the RIE indicated that,

“[w]ith respect to the ownership, maintenance or use of a car,” the word “insured”

was “amended to include only the following individuals: Lindsay, Joseph & Perrin

Galli[.]” (Emphasis omitted.) The RIE also stated that there was an “exclusion[]” as

to “[t]he entrustment by an insured of a car * * * to any household member who is

not an insured (as listed * * * above).” (Emphasis omitted.)           The subjective

understanding of the parties, which plaintiff relies on for his argument that the RIE

is ambiguous, does not change the plain and ordinary meaning of the words used in

the RIE. To find that the RIE is ambiguous in its nature and scope would require

performing the type of “mental gymnastics” that this Court has consistently rejected.

See Nelson, 228 A.3d at 985. Accordingly, we hold that the RIE was not ambiguous

as to its nature and scope.




                                        - 18 -
                                          D

                2013 Policy as a New Policy Instead of a Renewal

      Fourth, plaintiff contends that the hearing justice erred by finding that the

2013 policy was a renewal and not a new policy. According to plaintiff, this

distinction is important because, if the 2013 policy was in fact a new policy and not

a renewal, the RIE, which was executed for the 2012 policy, would not apply to the

2013 policy, and consequently the RIE would not have been effective at the time of

the accident. However, as we determined above, the RIE was properly incorporated

into the 2013 policy through the references to it on that policy’s declarations pages;

therefore, we see no reason why the 2013 policy being a new policy instead of a

renewal of the 2012 policy would be relevant in determining the RIE’s effectiveness

at the time of the accident. Thus, even assuming arguendo that the 2013 policy

should properly be considered a new policy rather than a renewal, plaintiff’s

argument is unavailing.

                                          E

                       The RIE’s Application to Renewals

      Finally, the plaintiff argues that, even if the 2013 policy is indeed a renewal,

the RIE does not apply to the 2013 policy because the RIE did not facially indicate

that it would carry over to subsequent insurance policies beyond the one for which

it was originally executed, the 2012 policy. However, the plaintiff cites no law that


                                        - 19 -
requires an endorsement to facially indicate that it will carry over to subsequent

policies in order for it to do so. Also, because we have determined that the RIE was

properly incorporated by reference to the 2013 policy, we see no reason why the RIE

need facially indicate that it is applicable to future policies to be effective.

Accordingly, the hearing justice did not err in finding that the RIE applied to the

2013 policy if it were a renewal policy.

                                           IV

                                    Conclusion

      For the foregoing reasons, the judgment of the Superior Court is affirmed.

The record shall be returned to the Superior Court.




                                       - 20 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Steven Dulong v. Merrimack Mutual Fire Insurance
Title of Case
                                     Company d/b/a The Andover Companies.
                                     No. 2020-173-Appeal.
Case Number
                                     (PC 17-1288)

Date Opinion Filed                   April 12, 2022

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Chief Justice Paul A. Suttell


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa E. Darigan

                                     For Plaintiff:

                                     Mark A. Fay, Esq.
                                     For Defendant:
Attorney(s) on Appeal
                                     Mark P. Dolan, Esq.
                                     Stanley F. Pupecki, Esq.
                                     Mark P. Dolan, Jr., Esq.




SU-CMS-02A (revised June 2020)